—In a child visitation *586proceeding pursuant to Family Court Act article 6, the father appeals from two orders of the Family Court, Kings County (Porzio, J.), both dated April 15, 1999 (one as to each child), which, without a hearing, granted him only supervised visitation with the parties’ children.
Ordered that the appeal from the order concerning the parties’ son Jason is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order concerning the parties’ son Justin is affirmed, without costs or disbursements.
The parties’ son Jason, having attained the age of majority, can no longer be the subject of a custody order (see Domestic Relations Law § 2; Belsky v Belsky, 172 AD2d 576). Therefore, the issues raised on the appeal from the order concerning him are academic (see Reich v Reich, 149 AD2d 676).
Contrary to the father’s contention, the Family Court properly denied, without a hearing, his request for unsupervised visitation with his child Justin (see Matter of Chaya S. v Frederick Herbert L., 266 AD2d 219; Matter of Coutsoukis v Samora, 265 AD2d 482; Matter of Gerow v Gerow, 257 AD2d 718). One who seeks to modify an existing order of visitation is not automatically entitled to a hearing, but must make some evidentiary showing sufficient to warrant a hearing (see Matter of Coutsoukis v Samora, supra; Matter of Gerow v Gerow, supra). Here, the father failed to provide any evidence to demonstrate a change of circumstances which would warrant him receiving unsupervised rather than supervised visitation.
The father’s remaining contentions are without merit. Prudenti, P.J., Friedmann, H. Miller and Cozier, JJ., concur.